Citation Nr: 0840478	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left ankle 
condition.

2.  Entitlement to service connection for multiple scars.

3.  Entitlement to service connection for residuals of an eye 
injury.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a right ankle 
injury. 

6.  Entitlement to service connection for petit mal seizures. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision, which 
denied claims for service connection for a left ankle 
condition, multiple scars, residuals of an eye injury, and a 
bilateral knee condition, and denied applications to reopen 
previously denied claims for service connection for petit mal 
seizures and a right ankle injury.  These issues were 
remanded in October 2007 in order to schedule the veteran for 
a hearing.

With regards to the veteran's claims for service connection 
for a right ankle injury and petit mal seizures, the Board 
notes that the RO characterized these issues in the February 
2004 rating decision as applications to reopen previously 
denied claims for service connection, due to the fact that 
these claims were previously denied in April 1968 and August 
1987 rating decisions.  The Board notes, however, that, since 
the most recent final denials of these claims, a sick call 
treatment record that was not considered in the initial April 
1968 denial of these claims has been associated with the 
claims folder.  According to 38 C.F.R. § 3.156(c), "where 
the new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction."  As such, the Board finds that, due to the 
newly submitted sick call treatment record, these issues must 
be reconsidered as claims for entitlement to service 
connection, as opposed to applications to reopen previously 
denied claims for service connection.  

In July 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Hartford, Connecticut 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The issues of entitlement to service connection for multiple 
scars, entitlement to service connection for a right ankle 
injury, and entitlement to service connection for petit mal 
seizures are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to have a left ankle condition 
that is etiologically related to a disease, injury, or event 
in service.

2.  The veteran is not shown to have residuals of an eye 
injury that are etiologically related to a disease, injury, 
or event in service.

3.  The veteran is not shown to have a bilateral knee 
disorder that is etiologically related to a disease, injury, 
or event in service.


CONCLUSIONS OF LAW

1.  A left ankle condition was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

2.  Residuals of an eye injury were not incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

3.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

An August 2003 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  

The Board acknowledges that all of the enclosures listed on 
this VCAA letter do not appear to have been associated with 
the claims folder.  However, the Court has ruled that there 
is a "presumption of regularity" under which it is presumed 
that Government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  See Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), [citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  
Although not all of the enclosures identified in the August 
2003 letter are not associated with the claims file, the 
Board finds that the presumption of regularity that attends 
the administrative functions of the Government is applicable.  
Thus, because there is no clear and convincing evidence to 
the contrary, it is presumed that the document advising the 
veteran of what the evidence must show to substantiate his 
claim was enclosed with the August 2003 letter.  See Baldwin 
v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 
Vet. App. 271 (1994).

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service and private medical records 
are in the file.  All records identified by the veteran as 
relating to the claims have been obtained, to the extent 
possible.  The Board acknowledges that the veteran has 
asserted that his service medical records have been edited 
and that he was informed that his service medical records 
were lost in a fire.  See VA Form 9 Appeal, September 2004; 
hearing transcript, July 2008.  However, the claims folder 
contains no indication that the veteran's service medical 
records are incomplete or have been damaged or altered in any 
way.  The Board finds that the record contains sufficient 
evidence to make a decision on the claims.  VA has fulfilled 
its duty to assist.

With regards to the veteran's claims of service connection, 
the Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

With regards to the veteran's claims for service connection 
for residuals of an eye injury, a bilateral knee disorder, 
and a left ankle condition, the Board acknowledges that the 
veteran has requested a VA examination.  See VA Form 9 
Appeal, September 2004; hearing transcript, July 2008.  
However, the claims folder contains no competent medical 
evidence diagnosing the veteran with these disabilities or 
linking these claimed disabilities to military service, and 
no lay evidence of continuity of symptomatology otherwise 
suggesting an association to service.  The veteran 
specifically claims to have first begun experiencing symptoms 
of a bilateral knee disorder 10 years after he was discharged 
from service in 1957.  See hearing transcript, July 2008.  He 
alleges that he did not notice any problems with his vision 
until 1 year after his discharge from service.  Id.  With 
regards to his left ankle condition, the veteran does not 
specifically state that he has experienced a continuity of 
symptoms relating to a left ankle condition since his active 
duty service.  

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having tinnitus and has 
proffered competent lay evidence of continuous symptoms of 
the disorder since his discharge from service.  Here, 
however, the veteran has not been diagnosed or treated for a 
bilateral knee disorder, residuals of an eye injury, or a 
left ankle condition, nor has he proffered lay statements 
indicating that he has had continuous symptoms of these 
claimed disabilities since his active duty.  Thus, as there 
is no medical evidence suggesting an association between any 
current symptoms and service, and no lay evidence as to the 
continuity of symptoms since service, the Board finds that 
the third prong of McLendon is not met, and that VA 
examination or opinion is not warranted. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran is seeking service connection for a left ankle 
condition, residuals of an eye injury, and a bilateral knee 
disorder.  With regards to his claimed left ankle condition, 
the veteran asserts that he injured his left ankle during his 
active duty service when his left foot got caught under the 
gunnel of a landing craft.  See hearing transcript, July 
2008.  With regards to his claimed residuals of an eye 
injury, the veteran asserts that, while cooking C-rations in 
1956 on the Island of Vieques, an explosion occurred, which 
caused injury to his eyes.  See veteran's statement, 
September 2005.  The veteran reports that, as a result of 
this explosion, his face was burned, to include his eyelashes 
and eyebrows.  See hearing transcript, July 2008.  With 
regards to his claimed bilateral knee disorder, the veteran 
asserts that he injured his knees jumping out of helicopters.  
See veteran's statement, September 2005; hearing transcript, 
July 2008.  He has also indicated that he hurt his right knee 
while attempting to board an APA.  See veteran's statement, 
September 2005.  He asserts that his leg got caught between 
an APA and the landing aircraft.  Id. 

A review of the veteran's service medical records does not 
reflect any complaints, treatment, or diagnoses of a left 
ankle condition, an eye injury or disability, or a right or 
left knee disability.  The veteran's June 1957 separation 
examination report reflects that the veteran's vision was 
20/20 bilaterally upon discharge from service.  This 
separation examination report gives no indication that the 
veteran was treated in service for injuries to his left 
ankle, eyes, or knees.  

Significantly, the claims folder also contains no medical 
evidence indicating that the veteran has been currently 
treated for or diagnosed with a left ankle condition, 
residuals of an eye injury, or a bilateral knee disorder.  
The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claims, the competent medical evidence of 
record does not show the veteran to have a current left ankle 
condition, residuals of an eye injury, or bilateral knee 
disorder.  Thus, without such diagnoses, there may be no 
service connection for these claimed disabilities.  

Furthermore, even presuming that the claimed disabilities 
existed, there is also no competent evidence linking them to 
injuries in service.  The Board acknowledges the veteran's 
contentions that he injured his left ankle, eyes, and 
bilateral knees during his active duty service.  However, as 
noted, the veteran has not asserted a continuity of 
symptomatology between his current complaints and his 
military service.  As discussed, the veteran specifically 
claimed to have first begun experiencing symptoms of a 
bilateral knee disorder 10 years after he was discharged from 
service, and he alleged that he did not notice any problems 
with his vision until 1 year after his discharge from 
service.  The veteran has also noted reported a continuity of 
symptoms relating to a left ankle condition since his active 
duty service.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, such as symptomatology.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements linking the 
claimed disabilities to military service are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994). 

As there is no competent establishing that the veteran has 
current disabilities of the left ankle, knees, or eyes, and 
no competent lay or medical evidence suggesting an 
association between the claimed disabilities and service, the 
Board concludes that the preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against these claims, the benefit-of-the-doubt rule does not 
apply, and the claims for service connection for a left ankle 
condition, residuals of an eye injury, and a bilateral knee 
disorder must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In closing the Board notes that the veteran expressed 
frustration during his personal hearing before the 
undersigned that he was not provided a VA examination 
immediately following his separation from military service.  
It must be noted, however, that none of the appeals decided 
herein were at issue at the time of that claim, having not 
been identified by the veteran in his initial application 
received by VA in 1957 or in a later application in 1968.  As 
discussed in detail above, the Board has already explained 
why the criteria for obtaining an examination or opinion have 
not been met with respect to his claims of service connection 
for disabilities of left ankle, knee, or eyes, which were 
first received by VA in 2003.  To the extent that the veteran 
believes VA committed error in adjudicating claims that were 
the subject or rating decisions in 1957 and 1968, such 
matters are appropriately addressed within the context of a 
claim of clear and unmistakable error (CUE), which the 
veteran is free to raise with the RO in the first instance if 
he so wishes. 


ORDER

Entitlement to service connection for a left ankle condition 
is denied.

Entitlement to service connection for residuals of an eye 
injury is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

REMAND

The veteran is seeking entitlement to service connection for 
multiple scars, a right ankle injury, and petit mal seizures.  
After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims.  

With regards to the veteran's claim for service connection 
for multiple scars, the veteran has asserted that he 
currently has multiple scars as the result of a shrapnel 
injury and an explosion during his active duty service.  See 
hearing transcript, July 2008.  Specifically, the veteran 
asserts that he has scars on his right hand, chin, right 
shin, and left side from a hernia repair.  See veteran's 
statement, September 2005.  

A review of the veteran's service medical records reflects 
that the veteran had a right inguinal hernophy scar upon 
entrance into service.  See entrance examination report, June 
1954.  No other scars were noted at this time.  On the 
veteran's June 1957 separation examination report, it was 
noted that the veteran had a scar on his chin, throat, right 
hand, and right elbow. 

The Board notes that a layperson, such as the veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As such, the Board finds that the veteran is competent to 
report that he has had scars since his active duty service.  
Therefore, in light of the fact that the veteran has reported 
that he currently has scars that have been present since 
service, and the fact that the veteran's June 1957 separation 
examination report notes scars that were not noted on his 
June 1954 entrance examination report, the Board finds that 
the necessity for an examination is shown for the proper 
assessment of the veteran's claim.  38 U.S.C.A. § 5103A (West 
2002).  As such, this issue must be remanded in order to 
schedule the veteran for a VA examination to determine 
whether he currently has any scars and, if so, whether these 
scars were caused or aggravated by his active duty service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

With regards to the veteran's claim for service connection 
for petit mal seizures, the Board notes that the veteran 
asserts that he suffered his first petit mal seizure in 
August 1957.  See veteran's statement, September 2005.  In an 
April 1987 private treatment record, a treating physician 
noted that, based on available records, as well as the 
veteran's reported history, the veteran began having partial 
seizures in 1958.  See Neurological Specialists, P.C. report, 
April 1987.  The physician continued on to note that the 
veteran reported being involved in a severe injury caused by 
a motor blast during his active duty service.  He further 
stated "it is reasonably probable to consider that this 
injury suffered during the blast aggravated his pre-existing 
Epileptic condition from a minor to a major one, thus leading 
the patient to develop a Major Motor Seizure Disorder."   

The Board notes that the mere recitation of a veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  As 
such, the Board finds that the medical evidence of record is 
inadequate for the purpose of adjudicating the veteran's 
claim for service connection for petit mal seizures and that 
a VA examination must be conducted in order to determine 
whether the veteran currently has petit mal seizures and, if 
so, whether his current petit mal seizure disability was 
caused or aggravated by his active duty service.  Colvin, 
supra.  
 
With regards to the veteran's claim for service connection 
for a right ankle condition, the Board notes that the veteran 
has asserted that he injured his right ankle while attempting 
to board an APA during active duty.  See veteran's statement, 
September 2005.  

Upon review of the veteran's service medical records, the 
Board notes that the veteran reported at his June 1954 
enlistment examination that he had broken his right leg 
playing football in 1947.  In April 1956, the veteran sought 
treatment for right ankle pain.  Upon separation from service 
in June 1957, an x-ray report revealed an exostosis of the 
anteromedial aspect of the lower third of the right tibia, 
ankle mortise intact, with no evidence of recent trauma.  It 
was further noted to be an entirely benign lesion.  

While the veteran reported entering service with a pre-
existing injury, he also reported suffering an injury to his 
right ankle during service.  As the service medical records 
contain an in-service treatment note documenting a complaint 
of right ankle pain, the Board finds that the necessity for 
an examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, 
this issue must be remanded as well in order to schedule the 
veteran for a VA examination to determine whether he 
currently has a right ankle disability and, if so, whether 
this right ankle disability was caused or aggravated by his 
active duty service.  Colvin, supra. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for appropriate VA 
examinations for multiple scars, a 
right ankle injury, and petit mal 
seizures.  The claims file should be 
provided to the appropriate examiners 
for review, and the examiners should 
note that it has been reviewed.  
    
After reviewing the file, the examiners 
should render opinions as to whether 
the veteran currently has multiple 
scars, a right ankle condition, or 
petit mal seizures.  If so, opinions 
should be provided as to whether it is 
at least as likely as not that the 
veteran's multiple scars, right ankle 
condition, and petit mal seizures were 
incurred in or aggravated by a disease 
or injury in service.  With regards to 
the veteran's claimed right ankle 
condition, the examiner should 
specifically take into account any pre-
service fractures or injuries to the 
veteran's right lower extremity.   

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiners should provide 
complete rationales for any opinions 
provided.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the August 2004 SOC.  
If the benefits sought on appeal remain 
denied, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


